 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   GERALD SPENCE,                                     No. 2:16-cv-1828 TLN KJN P
12                      Plaintiff,
13          v.                                          ORDER REQUESTING RESPONSE BY
                                                        INMATE MCCLOUD, #AB-6664
14   G. KAUR, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se. By order filed April 9, 2021, plaintiff was

18   permitted to submit questions for potential witnesses to the October 2016 incident that took place

19   at California State Prison-Solano (“CSP-Solano”), so that the court could provide the questions to

20   such witnesses and seek their responses. Plaintiff, housed at High Desert State Prison, was also

21   directed to seek permission to correspond with inmate witness McCloud, AB6664, who was also

22   housed at High Desert State Prison at that time.

23          On May 19, 2021, plaintiff provided letters to each putative witness that included his

24   questions, along with an exhibit to provide context. By separate order, the court provided the

25   questions and exhibit to each witness individually. At that time, the court discovered that inmate

26   McCloud is no longer housed at High Desert State Prison, but is now housed at California State

27   Prison, Solano. Therefore, the court will serve the same questions on inmate McCloud as were

28   served on the other putative witnesses.
                                                        1
 1   Background
 2            This inquiry concerns dates and actions alleged in the appended CDC 128B information
 3   chrono. The facts presented in such chrono are disputed by the parties herein.
 4            According to CSP-Solano library records, Mr. McCloud was in attendance on October 25,
 5   2016, or November 1, 2016, or was an inmate worker in the CSP-Solano library on either or both
 6   dates. The purpose of this request is to obtain Mr. McCloud’s declaration attesting to, or refuting,
 7   defendant Kaur’s version of the events, or otherwise set forth Mr. McCloud’s recollection of such
 8   events, and to determine his willingness to testify at trial. If Mr. McCloud has no recollection of
 9   the events at issue, he may respond accordingly.
10   Questions for Potential Witness
11            1. Please set forth your recollection of what did or did not occur on October 25, 2016, and
12   November 1, 2016, at the CSP-Solano library.
13            2. Please address whether you witnessed any acts of retaliation or false reporting by
14   defendant Kaur on inmates, custody staff, or LTA’s; if so, please explain.
15            3. Please address whether you witnessed any emotional displays or outbursts while in the
16   library on October 25, 2016, and November 1, 2016; if so, please explain.
17            4. Please set forth any information you know regarding the creation, purpose, policy and
18   practice of the blue placards issued by custody when entering the library.
19            5. Please provide a brief explanation of how library access is attained.
20            6. Please indicate whether or not you are willing to testify should the instant case be set
21   for trial.
22   Conclusion
23            Mr. McCloud is granted sixty days in which to submit his declaration to the court.
24            Accordingly, IT IS HEREBY ORDERED that:
25            1. Within sixty days from the date of this order, the court asks Ricky McCloud to
26   complete and return the appended notice by inmate witness, along with his declaration, to the
27   undersigned in the enclosed envelope.
28   ////
                                                        2
 1             2. The Clerk of the Court is directed to serve this order, the appended notice, a copy of
 2   the November 2, 2016 chrono (ECF No. 131 at 3), and postage paid envelope addressed to the
 3   court, on Ricky McCloud, AB-6664, California State Prison, Solano, P.O. Box 4000, Vacaville,
 4   CA 95696-4000.
 5   Dated: May 27, 2021
 6

 7
     /cw/spen1828.wit8
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT

 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   GERALD SPENCE,                                 No. 2:16-cv-1828 TLN KJN P

10                      Plaintiff,

11          v.                                      NOTICE BY INMATE WITNESS

12   G. KAUR, et al.,

13                      Defendants.

14

15          I, Ricky McCloud, AB-6664, submit this notice, as follows:
16          _____ Appended is my declaration.
17          _____ I have no recollection as to the events in October or November 2016 at CSP-
18   Solano library.
19   DATED: __________
20

21
                                                ________________________________
22                                              Ricky McCloud

23

24

25

26

27

28
                                                   4
